Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art obtained from an Examiner’s search (Lee, Y., et al., “AHG 8: EAP-based segmented sphere projection with padding”, Joint Video Exploration Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 6" Meeting: Hobard, AU, 31 March — 7 April 2017, Doc. No. JVET-FOO52, pp. 1-9, (March 23, 2017)) details a method/device for encoding 360 degree video that includes projecting spherical 360 degree images onto a 2D image including a circular projected part (among a plurality of projected parts) wherein, within the 2D image, the circular boundary portion is extended into a boundary portion. Such art extends this boundary, however, into another circular boundary portion. It does not disclose converting (extending) the circular boundary to a block-based boundary that is no longer circular shaped (see Applicant’s arguments dated 11/15/2021 at pp. 8-9). In other words, it does not describe:
… 
extending, within the 2D image, a circular boundary portion of the circular projected part,
encoding the 2D image in which the boundary portion is extended with a block based encoder using a block structure;
wherein the circular boundary portion of the circular projected part is extended into a block based boundary portion aligned with the block structure used by the block-based encoder.

as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.
So, as indicated by the above statements, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Claims 1, 3-21, and 23-24 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINDSAY J UHL/Examiner, Art Unit 2481